DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claim 1 of U.S. Patent Application No. 17/231,557 (‘557 application) is non-provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,417 (‘417 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 10,819,417
Reference Claims
U.S. Patent Application No. 17/231,557 Conflicting Claims
Claim 1.   
                                                   
A radio base station, 

comprising: 
a transmitter, 
which, in operation, transmits, to a relay user equipment in a radio cell controlled by the radio base station, a broadcast message indicating minimum and maximum thresholds of a radio link quality of a link between the relay user equipment and the radio base station and transmits, to a remote user equipment, a third threshold value and an offset value, the third threshold value indicating a minimum value of a radio link quality of a Uu link between the remote user equipment and the radio base station; and 

circuitry, which is coupled to the transmitter and which, in response to 
the relay user equipment activating a relay functionality based on that the radio link quality of the link between the relay user equipment and the radio base station is above the minimum threshold and below the maximum threshold and in response to the remote user equipment determining to perform direct communication between the remote user equipment and the relay user equipment based on that the radio link quality of the Uu link is below the third threshold value as adjusted by the offset value, performs communication with the remote user equipment via the relay user equipment that performs the direct communication over a direct link with the remote user equipment.
Claim 1.    An integrated circuit which, in operation, controls operation of 
a radio base station, 
the integrated circuit 
comprising: 
transmission circuitry, 
which, in operation, transmits, to a relay user equipment in a radio cell controlled by the radio base station, a broadcast message indicating minimum and maximum thresholds of a radio link quality of a link between the relay user equipment and the radio base station and transmits, to a remote user equipment, a third threshold value and an offset value, the third threshold value indicating a minimum value of a radio link quality of a Uu link between the remote user equipment and the radio base station; and control 
circuitry, which is coupled to the transmission and which, in response to the relay user equipment activating a relay functionality based on that the radio link quality of the link between the relay user equipment and the radio base station is above the minimum threshold and below the maximum threshold and in response to the remote user equipment determining to perform direct communication between the remote user equipment and the relay user equipment based on that the radio link quality of the Uu link is below the third threshold value as adjusted by the offset value, performs communication with the remote user equipment via the relay user equipment that performs the direct communication over a direct link with the remote user equipment.


	Though the conflicting claims are not identical, as can be seen from the table above, the terms in bold print portions are identical in each claim and the underlined print portions of the claim are obvious variations of one another.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. 
 	With the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosure in the '417 patent at col. 23, lines 14-17 of: 
“It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof (emphasis added).”

 provide support for the differences in the  ‘417 patent claims as obvious variations of the claims of the ‘557 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                       7/29/2022
Primary Examiner                   AU2644